Stacey Kemp, County Clerk
             COLLIN                                                     2100 Bloomda l e Road, Suite 12165
                                                                                  M cKinney, Texas 75071
             COUNTY                                                                          972-548-6423
                                                                                 www.coll incountytx.gov
                                                                                               FILED IN
                                                                                        5th COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                        6/18/2019 2:17:48 PM
                                                                                              LISA MATZ
                                                                                                Clerk
June 18, 2019


Fifth District Court of Appeals
George L. Allen, Senior Courts Building
600 Commerce Street, 2nd Floor
Dallas, TX 75202

RE:     Notice of Appeal on our File No. 004-01308-2018
Styled: F l Construction, Inc. v. Phillip W. Banz and Marcos Gutierrez


Dear Sir/Madam:

A Notice of Appeal was filed in our office on June 14, 2019 appealing the judgment signed on
June 14, 2019. A file-stamped copy of the Notice of Appeal is attached. The Clerk's Record is
due on October 12, 2019.

I appreciate your consideration in this matter; please feel free to contact me if needed.

Sincerely,


                                               ATTEST: STACEY KEMP, COUNTY CLERK
                                               Collin County, Texas
                                               2100 Bloomdale Road, Suite 12165
                                               McKinney, Texas 75071
                                               972-548-6423, METRO 972-424-1460 EXT. 6423


                                                                                    _c_�
                                                                                       ____
                                                                     Signed: 6/18/2019 1:59:07 PM




                                               Issued By:   ------+-,,tAebbie
                                                                        '-----��-Crone
                                                                                 ·                  ,Deputy
                                                                    D




                                                                                                              1
                                      05-19-00717-CV                      Electronically Filed 6/14/2019 4:07 PM
                                                                          Stacey Kemp County Clerk
                                                                          Collin County, Texas
                                                                          By: Linda Patrizio, Deputy
                                                                          Envelope ID: 34398540



                                         NO.004-01308-2018

Fl CONSTRUCTION, INC.                             §   IN THE COUNTY COURT AT LAW
Plaintiff,                                        §
                                                  §
V.                                                §   N0.4
                                                  §
PHILLIP W. BANZ AND MARCOS                        §
GUTIERREZ                                         §
Defendants.                                       §   COLLIN COUNTY, TEXAS

                                      NOTICE OF APPEAL

       Plaintiff, F l Construction, Inc., party to this case, files this Notice of Appeal seeking to

alter the trial court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on June 14, 2019.

       Plaintiff desires to appeal because the Court granted "death penalty" sanctions by

excluding any evidence of damages due to Plaintiffs Attorney's failure to respond to Defendants'

Requests for Disclosure where such disclosure was submitted in Defendants' Answers.

Plaintiffs Attorney failed to notice the Request for Disclosure paragraphs included in each of the

Defendants' Answers. The title of the documents did not reflect the discovery inclusion and the

certificates of service did not reference the separate discovery submission made therein.

Plaintiffs Attorney had no prior notice or complaint of the failure related to Defendant Gutierrez

until the eve of trial by a motion to exclude; Plaintiff did respond the day the Defendant's

objection was served. In the case of Defendant Banz, the objection was orally made, and the

Court refused to grant Plaintiffs request to remedy the error.

       This appeal is being taken to the Fifth Court of Appeals.

                                                  1


                                                                                                         2
       This notice is being filed by Maor Primo.


                                             Respectfully submitted,

                                             By: /s/ David L. Kane
                                                  David L. Kane
                                                  Texas Bar No. 00790996
                                                  Email: david@davidkanepc.com
                                                  5301 Village Creek Drive, Suite D
                                                  Plano, Texas 75093
                                                  Tel. (972) 665-0055
                                                  Fax. (972) 665-0100
                                                  Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

        I certify that on June 14, 2019 a true and correct copy of Plaintiffs Notice of Appeal was
served to each attorney of record Electronically through the Electronic Filing Manager.

                                             /s/ David L. Kane
                                             David L. Kane




                                                2


                                                                                                3
                                                                                                Electronically Filed 6/1 1/2019 8:48     AM
                                                                                                Stacey   Kemp County      Clerk
                                                                                                Collin County,    Texas
                                                                                                By: Sharon Howard, Deputy
                                                                                                Envelope    ID:   34262898

                                             CAUSE NO.           004-01308-2018

F1   CONSTRUCTION, INC.                                          §                      IN   THE COUNTY COURT
                                                                 §
          Plaintiff,                                             §
                                                                 §
v.                                                               §                                         AT LAW NO. 4
                                                                 §
PHILLIP W. BANZ AND               MARCOS                         §
GUTIERREZ,                                                       §
                                                                 §
          Defendants.                                            §                      COLLIN COUNTY, TEXAS

                                                       FINAL JUDGMENT

            On    Thursday, June    6,    2019   this    cause was called to   trial.    Plaintiff    F1 Construction,            Inc.


     (“Plaintiff”) appeared,   and through       its   attorney 0f record, announced ready for             trial.     Defendants,


     Marcos Gutierrez and      Phillip    W. Banz       (“Defendants”) also appeared, and through their respective


     attorneys of record, announced ready for           trial.



            The Court,     after considering the matter, is          of the opinion that Judgment should be entered


     in favor   of Defendants, and that Plaintiff recover nothing of or from the Defendants.


            IT    IS,   THEREFORE, ORDERED, ADJUDGED AND DECREED                                           that Plaintiff take


     nothing on each and every one of            its   claims against Defendants.        A11 other relief requested and


     not expressly granted herein    is   DENIED.


            This Final Judgment disposes of all claims between              all parties in this     Cause.



                        SIGNED on this     _       day of June, 2019.
                                                                                             Signed: 6/14/2019 11:22 AM




                                                                       JUDGE PRESIDING




                                                       FINAL JUDGMENT
                                                                                                                                    4